Motion for resettlement of decision and order denied. [See ante, p. 762.] Hill, P. J., Crapser, and Bliss, JJ., concur; Hill, P. J., with the following memorandum: In determining the law of a foreign State our courts decide a question of fact. In making the order under review the justice presiding at the Special Term determined the law of California as a fact, and that a case decided by the courts of California was newly-discovered evidence of a fact and that this new fact (the California decision) would require the Court of Appeals and this court to declare a different rule of law because of the new fact (the holding of the California court). The California case relied upon did not modify the earlier decisions in that State. We decide that the Special Term was in error in determining this question of fact. The reversal should be on the law and facts. The motion to resettle the decision should be denied. Crapser and Bliss, JJ., concur; Heffeman and Foster, JJ., dissent and vote to resettle the decision and order so as to recite that the reversal is solely as matter of law. Motion for leave to appeal to the Court of Appeals granted. The court hereby certifies that in its opinion a question of law is involved herein which ought to be reviewed by the Court of Appeals. [See post, p. 828.]